Case:14-06675-BKT11 Doc#:749 Filed:05/29/20 Entered:05/29/20 09:15:33                                  Desc: Main
                            Document Page 1 of 3


                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF PUERTO RICO

    IN RE:
                                                                     CASE NO. 14-06675(BKT)
    EMPRESA LOCAL GLOBAL, INC.
                                                                     CHAPTER 11
             Debtor



      ANSWER TO INFORMATIVE MOTION AS TO MISSING CLAIMANT, DISAPPEARED
              CLAIMANT AND POSSIBLE SUBSTITUTION OF CLAIMANT

  TO THE HONORABLE COURT:

          COMES NOW Debtor, through its undersigned counsel, and respectfully states and requests:

      1. In compliance with the order of the Court, on May 23, 2020, Mireya Baltazar Suazo, Esq. filed an

  Informative Motion As To Missing Claimant, Disappeared Claimant and Possible Substitution of Claimant

  (the “Motion”) (Docket No. 745) addressing several issues which should be resolved prior to the confirmation

  hearing scheduled for July 29, 2020.

      2. First, Ms. Baltazar Suazo refers to Claimant Ivette Natal Crespo’s Claim No. 62-1 for $13,279.74, as

  having expressed her intention to retain Ms. Baltazar Suazo but did not do so, in the process Ms. Baltazar Suazo

  filed an opposition on behalf of Ms. Natal to preserve her rights at Docket No. 489, indicating that since Ms.

  Natal did not comply with her commitment with Ms. Baltazar Suazo, and had failed to show an interest in the

  case, she should not be allowed to participate in the proposed distribution as set forth un Debtor’s Amended

  Exhibit C (Docket No. 723), wherein Ms. Natal is included. On March 22, 2017, Debtor objected to Ms. Natal’s

  claim on the basis that her claim was filed in the wrong case, to with Empresas Cancañon, Inc. d/b/a Casas Mi

  Estilo, Case No. 14-06591 (Docket No. 351). In view of the aforesaid and Debtor’s objection, Claim No. 62-1

  should be disallowed.

      3. Second, Ms. Baltazar Suazo refers to Claimant Milagros Luzunaris Tarrats, Claim No. 135-1 for

  $4,495.00, indicating that Ms. Luzunaris is not included in Debtor’s proposed distribution as set forth in Docket

  No. 723, but is listed as an allowed general unsecured claim in Debtor’s Disclosure Statement (Docket No.

  328). Debtor is amending its Amended Exhibit C to include Ms. Luzunaris Tarrats’ claim.
Case:14-06675-BKT11 Doc#:749 Filed:05/29/20 Entered:05/29/20 09:15:33                                Desc: Main
                            Document Page 2 of 3
                                                                                                         Page 2

      4. Third, Ms. Baltazar Suazo refers to Claimants Madeline Burgos Santiago and Sixto Y. González

  Maldonado’s Claim No. 58-2 for $7,900.00, indicating that their rights have been sold to Luis Rodríguez

  Rodríguez and Clara Ortiz Burgos for $9,500.00. While not complying with Rule 3001(e)(2) of the Federal

  Rules of Bankruptcy Procedure as to the transfer of Claim No. 58-2, on May 26, 2020, Ms. Baltazar Suazo, on

  behalf of Luis Rodríguez Rodríguez and Clara Ortiz Burgos, filed a proof of claim number 58-3 for the same

  amount as the original one. Amended Exhibit C will be amended to substitute the name of the transferee for

  the transferors upon compliance with Rule 3001(e)(2).

      5. Fourth, as to Claim No. 113-1 for $9,932.00 originally filed by Flor Peña Nieves, on May 26, 2020,

  Ms. Baltazar Suazo filed amended Claim No. 113-2 to change the name of the claimant from Ms. Peña to

  Andrea Santiago Ortiz and Richard Peña for the same amount as the original claim, without complying under

  Rule 3001(e)(2) Ms. Peña is included in Debtor’s Amended Exhibit C (Docket No. 705). Amended Exhibit C

  will be amended to substitute the name of the transferor for the transferees upon compliance with Rule

  3001(e)(2).

      6. Fifth, Ms. Baltazar Suazo lists at paragraph 3 of the Motion those creditors represented by her without

  stating if they have accepted the distribution proposed in Amended Exhibit C (Docket No. 723)

          WHEREFORE, it is respectfully requested that:

      (a) As to Claim No. 62-1, the Court proceeds as set forth by Ms. Baltazar Suazo or otherwise as it deems

          proper under the circumstances.

      (b) As to Claim No. 135-1, Debtor will amend Amended Exhibit C to include the same for distribution

          under its plan of reorganization.

      (c) As to Claims No. 58 and 113 compliance with Fed. R. Bankr. P. 3001(e)(2) be directed.

      (d) As to the creditors represented by Ms. Baltazar Suazo’s listed in paragraph 3 of the Motion that they

          be directed to state their position as to the distribution set forth in Amended Exhibit C (Docket No.

          328).
Case:14-06675-BKT11 Doc#:749 Filed:05/29/20 Entered:05/29/20 09:15:33                                      Desc: Main
                            Document Page 3 of 3
                                                                                                                Page 3

                                                           NOTICE

            Within fourteen (14) days after service as evidenced by the certification, and an additional three (3)

  days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against whom this answer has

  been served, or any other party to the action who objects to the relief sought herein, shall serve and file an

  objection or other appropriate response thereto with the clerk’s office of the United States Bankruptcy Court

  for the District of Puerto Rico. If no objection or other response is filed within the time allowed herein, the

  answer will be deemed unopposed and may be granted unless: (i) the requested relief is forbidden by law; (ii)

  the requested relief is against public policy; or (iii) in the opinion of the court, the interest of justice requires

  otherwise.

          CERTIFICATE OF SERVICE: I hereby certify that on this same date, I electronically filed the

  foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

  the Office of the United States Trustee, and all CM/ECF participants.

          San Juan, Puerto Rico, this 29th day of May 2020.

                                                            s/ CHARLES A. CUPRILL-HERNÁNDEZ
                                                            USDC-PR 114312
                                                            Charles A. Cuprill, P.S.C., Law Offices
                                                            356 Fortaleza Street, Second Floor
                                                            San Juan, PR 00901
                                                            Tel.: 787-977-0515
                                                            Fax: 787-977-0518
                                                            E-Mail: ccuprill@cuprill.com
